DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/23/2022 has been entered. Claims 1-2, 5-7, and 10-15 were amended. Claims 1-15 remain pending in the application. Applicant’s amendments to the Drawings, and Claims have overcome each and every objection, and 112(a) and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 08/26/2022. In addition, claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as indicated in the Non-Final Office Action mailed on 08/26/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG-Pub. US 20220021742) in view of Kim (Kim J, Yu S, Kim IJ, Lee S. 3D multi-spectrum sensor system with face recognition. Sensors (Basel). 2013 Sep 25;13(10):12804-29. doi: 10.3390/s131012804. PMID: 24072025; PMCID: PMC3859038.).
Regarding claim 1: 
Zhang teaches: a method for authentication or identification of an individual (¶ [0115] Refer to FIG. 5. In a specific implementation process”, the process is a terminal unlocking process using face authentication);
comprising an implementation by data processing means (11) of a terminal (1) steps of: 
(a) obtaining of a visible image, an infrared image and a depth image on each of which a biometric feature of said individual appears (¶ [0115] “…the face image captured by the terminal during face unlocking may include one or more of the RGB image, the near infrared image, the depth image, the hyperspectral image, or the thermal imaging image); 
(b) selecting of at least one of said visible images, infrared image and depth image based on the ambient lighting conditions (¶ [0109] “In a specific implementation process, the terminal may perform environment detection, and determine a to-be-invoked camera based on a detection result. If a photosensitive system of the terminal detects that an ambient environment is in a dark light condition, only the near infrared camera may be enabled or both the RGB camera and the near infrared camera may be enabled to obtain an image.” When only specific sensors are activated, subsequently, only specific images are selected); 
(c) detecting of said biometric feature of the individual in each image selected (¶ [0121] “A feature extraction and comparison network N3 extracts, based on a feature extraction network, a feature from the face image obtained after the foregoing preprocessing.”).
 (e) authenticating or identification of said individual on the basis of the result of the fusion of the biometric feature or features detected (¶ [0121] “...and compares the feature with the facial feature of the registered user, so as to determine whether the face image matches the registered user.”).
Zhang does not explicitly teach: (d) Fusion of the biometric feature or features detected.
However, in a related field, Kim teaches: (d) fusing of the biometric feature or features detected (Section 1. Introduction, “…In the data framework, all information from all sensors is calibrated and can be easily fused”; Section, 2.1. Sensors Fusion.; “A real-time fusion method of multiple passive imaging sensors, visible, IR, and 3D LADARimaging, is presented in [14]. In [15]”; section: 2.3. Face Recognition; “…image fusion between visible, near-IR and thermal-IR images is presented, which can enhance the performance of face recognition under uncontrolled illumination conditions”; Section: Conclusion “…By using this information, we can design more flexible and robust systems in terms of selecting sensor combinations and more effective fused features”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Kim by including: fusion of the biometric feature or features detected  in order to enhance the performance of face recognition under uncontrolled illumination conditions.

Regarding claim 2: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein the step (a) comprises the acquisition of said visible image from data acquired by first optical acquisition means (13a) of the terminal (1), the acquisition of said infrared image from data acquired by second optical acquisition means (13b) of the terminal (1) and/or the acquisition of said depth image from data acquired by third optical acquisition means (13c) of the terminal (1) (¶ [0178] “In an embodiment, the terminal may include a first set of cameras, the first set of cameras includes one or more of an RGB camera, a depth camera, a near infrared camera, a hyperspectral camera, or a thermal imaging camera. Refer to FIG. 9.”).

Regarding claim 3: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein in step (b) the visible image is selected if an ambient illuminance value is above a first predetermined threshold, and/or the infrared image is selected if the ambient illuminance value is below a second predetermined threshold, and/or the depth image is selected if the ambient illuminance value is below a third predetermined threshold (¶ [0109] “…If a photosensitive system of the terminal detects that an ambient environment is in a dark light condition [ambient illuminance value is below a second predetermined threshold], only the near infrared camera may be enabled or both the RGB camera and the near infrared camera may be enabled to obtain an image.”).

Regarding claim 5: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Kim further teaches: wherein the third predetermined ambient lighting threshold is substantially equal to the second predetermined ambient lighting threshold (Section 3.1 Proposed System “…With the proposed system, we can use four different kinds of information: (1) 3D depth data from the ToF camera; (2) near-infrared data from the ToF camera… Since the thermal-IR and ToF cameras can capture thermal-IR (3–5 μm, 8–12 μm) and NIR(750 nm–1,400 nm) ranges regardless of the visible range (360 nm–820 nm), they can be used in extremely low light conditions.” Since both depth images are IR images can be captured in extremely low light conditions, and moreover, can be captured by one camera (TOF), one skilled in the art may choose to set the thresholds of capturing these images to be substantially equal. Note that the claim is interpreted to recite the second threshold not the first in accordance with the specifications).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhang in view of Kim to incorporate the teachings of Kim by including: wherein the third predetermined ambient lighting threshold is substantially equal to the second predetermined ambient lighting threshold in order to use a TOF camera to capture a depth image and an IR image in low light conditions.
Regarding claim 7: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein step (d) further comprises the verification of the authenticity of the biometric feature(s) detected based on the depth image (¶ [0115] “Refer to FIG. 5. In a specific implementation process, the face image captured by the terminal during face unlocking may include one or more of the RGB image, the near infrared image, the depth image”; ¶ [0120] “A liveness detection function unit is configured to determine, through liveness detection, whether the user is a real live person, so as to effectively resist common non-live spoofing means such as photos, masks, and sculptures.” Therefore, when a depth image is selected to be captured, then the liveness detection will be based on the biometric features in the depth image.).

Regarding claim 8: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. Kim further teaches: wherein the visible image, the infrared image and the depth image have substantially the same viewpoint (Section 1. Introduction, “…In the data framework, all information from all sensors is calibrated and can be easily fused” Also, see FIG. 1 where all images show the same viewpoint, and in order to fuse images from different sensors, the images must have a common viewpoint).

    PNG
    media_image1.png
    611
    1123
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhang in view of Kim to incorporate the teachings of Kim by including: wherein the visible image, the infrared image and the depth image have substantially the same viewpoint in order to fuse corresponding information from different images to be used in facial recognition for example.

Regarding claim 10: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein step (e) comprises the comparison of the biometric feature detected with reference biometric data stored on data storage means (12) (¶ [0121] “...and compares the feature with the facial feature of the registered user, so as to determine whether the face image matches the registered user.”).
Regarding claim 11: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: wherein step (e) comprises the implementation of an access control based on the result of said biometric identification or authentication (¶ [0128] “It should be understood that, when the facial recognition function of the terminal is triggered, the terminal may capture a face image. If the captured face image matches a registered user of the terminal, the terminal may perform the unlocking operation, that is, “face unlocking””).
Regarding claim 12: the clam limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above. 
Regarding claim 13: the clam limitations are similar to those of claim 2; therefore, rejected in the same manner as applied above. 
Regarding claim 14: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: a computer program product comprising code instructions for the execution of a method according to claim 1 for authentication or identification of an individual, whereupon said method is executed on a computer (¶ [0049] “…The memory is configured to store a computer program and instructions. The camera is configured to capture an image. The processor is configured to invoke the instructions and the computer program that are stored in the memory, and control the camera to capture the image; and is configured to enable the terminal device to perform the method according to any one of the foregoing designs.”).
Regarding claim 15: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang further teaches: a storage means readable by a piece of computer equipment upon which a computer program product comprises code instructions for the execution of a method according to claim 1 for authentication or identification of an individual (¶ [0290] “These computer program instructions may alternatively be stored in a computer-readable memory that can instruct the computer or the another programmable data processing device to work in a specific manner, so that the instructions stored in the computer-readable memory generate an artifact that includes an instruction apparatus”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG-Pub. US 20220021742) in view of Kim (Kim J, Yu S, Kim IJ, Lee S. 3D multi-spectrum sensor system with face recognition. Sensors (Basel). 2013 Sep 25;13(10):12804-29. doi: 10.3390/s131012804. PMID: 24072025; PMCID: PMC3859038.) and Kim 2 (PG-Pub. 20190251245).
Regarding claim 9: 
Zhang in view of Kim teaches the limitations of claim 1 as applied above. 
Zhang in view of Kim does not explicitly teach: wherein said biometric feature of the individual is selected from a face and an iris of the individual.
However, in a related field, Kim 2 teaches: wherein said biometric feature of the individual is selected from a face and an iris of the individual (¶ [0064] “In an example, a user may be selectively authenticated using an iris image and a face image. The iris image and the face image may be captured through an IR camera, a color camera, a monochrome camera, or a three-dimensional (3D) camera, as non-limiting examples.” Also see FIG. 14 and ¶ [0171]).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zhang in view of Kim to incorporate the teachings of Kim 2 by including: wherein said biometric feature of the individual is selected from a face and an iris of the individual in order utilize different feature points for an individual authentication purposes.
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4: the prior art either alone or in combination fails to disclose, teach or suggest wherein in step (b) the visible image is selected only if an ambient illuminance value is above the first predetermined threshold, the infrared image is selected only if the ambient illuminance value is below the second predetermined threshold, and the depth image is selected only if the ambient illuminance value is below the third predetermined threshold in the context of the claim as a whole. 
Regarding claim 6: the prior art either alone or in combination fails to disclose, teach or suggest wherein said second predetermined ambient lighting threshold and/or said third predetermined ambient lighting threshold is (are) at least one hundred times greater than the first predetermined threshold in the context of the claim as a whole. 
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. 
Applicant argues the following in page 6 of the remarks:

    PNG
    media_image2.png
    699
    782
    media_image2.png
    Greyscale



The examiner respectfully disagrees: step (b) of claim 1 recites “selecting of at least one of said visible images, infrared image and depth image based on ambient lighting conditions”; and under the broadest reasonable interpretation of the claim, and when in step (b) all three images are selected based on the ambient light Zhang reads over claim 1. 
Zhang in ¶ [0115] discloses “Refer to FIG. 5. In a specific implementation process, the face image captured by the terminal during face unlocking may include one or more of the RGB image, the near infrared image, the depth image, the hyperspectral image, or the thermal imaging image”. 
Therefore, in at least one case, when in step (b) the selection is of all three images, Zhang teaches the limitations of claim 1 as applied above in the rejection. 
Zhang in ¶ [0109] teaches: “…For example, based on time, if it is detected that the time is morning or evening, one or more of the RGB camera, the depth camera, the near infrared camera, the hyperspectral camera, and the thermal imaging camera may be invoked [invoking a specific camera is implying selecting a specific type of image] to capture an image to analyze a health status, and the like of the user”. 
Moreover, the claim does not preclude assessing the ambient light before capturing the images, conversely, Zhang teaches similar process to claim 1 but more efficiently by evaluating the ambient light first to save memory and processing power by only capturing (selecting) the images appropriate for the evaluated ambient light. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665